

 
 
 
 
 
 
 
 
 
 
 
 
WEBEX COMMUNICATIONS, INC.

 
STOCK INCENTIVE PLAN

 
(Adopted by the Board on March 29, 2000)


(Amended and Restated by the Board Effective May 8, 2006)

--------------------------------------------------------------------------------


TABLE OF CONTENTS
                                                
 
Page
SECTION 1. ESTABLISHMENT AND PURPOSE
1
   
SECTION 2. DEFINITIONS
1
(a)
“Affiliate”
1
(b)
“Award”
1
(c)
“Board of Directors”
1
(d)
“Change in Control”
1
(e)
“Code”
2
(f)
“Committee”
2
(g)
“Company”
2
(h)
“Consultant”
2
(i)
“Employee”
3
(j)
“Exchange Act”
3
(k)
“Exercise Price”
3
(l)
“Fair Market Value”
3
(m)
“ISO”
3
(n)
“Lead Director”
3
(o)
“Nonstatutory Option” or “NSO”
3
(p)
“Offeree”
3
(q)
“Option”
3
(r)
“Optionee”
3
(s)
“Outside Director”
3
(t)
“Parent”
4
(u)
“Participant”
4
(v)
“Plan”
4
(w)
“Purchase Price”
4
(x)
“Restricted Share”
4
(y)
“Restricted Share Agreement”
4
(z)
“SAR”
4
(aa)
“SAR Agreement”
4
(bb)
“Service”
4
(cc)
“Share”
4
(dd)
“Stock”
4
(ee)
“Stock Option Agreement”
5
(ff)
“Stock Purchase Agreement”
5
(gg)
“Stock Unit”
5
(hh)
“Stock Unit Agreement”
5
(ii)
“Subsidiary”
5
(jj)
“Total and Permanent Disability”
5
 
 
SECTION 3. ADMINISTRATION
5
(a)
Committee Composition
5
(b)
Committee for Non-Officer Grants
5
(c)
Committee Procedures
5
(d)
Committee Responsibilities
6
 
 
SECTION 4. ELIGIBILITY
7
(a)
General Rule
7
(b)
Outside Directors
7
(c)
Limitation On Grants
8
(d)
Ten Percent Stockholders
8
(e)
Attribution Rules
8
(f)
Outstanding Stock
8
 
 
SECTION 5. STOCK SUBJECT TO PLAN
8
(a)
Basic Limitation
8
(b)
Annual Increase in Shares
9
(c)
Additional Shares
9
(d)
Dividend Equivalents
9
   
SECTION 6. RESTRICTED SHARES
9
(a)
Restricted Stock Agreement
9
(b)
Payment for Awards
9
(c)
Vesting
9
(d)
Voting and Dividend Rights
10
 
 
SECTION 7. OTHER TERMS AND CONDITIONS OF AWARDS OR SALES
10
(a)
Duration of Offers and Nontransferability of Rights
10
(b)
Purchase Price
10
(c)
Withholding Taxes
10
(d)
Restrictions on Transfer of Shares
10
(e)
Sub Plan for France
10
 
 
SECTION 8. TERMS AND CONDITIONS OF OPTIONS
10
(a)
Stock Option Agreement
10
(b)
Number of Shares
11
(c)
Exercise Price
11
(d)
Withholding Taxes
11
(e)
Exercisability and Term
11
(f)
Nontransferability
11
(g)
Exercise of Options Upon Termination of Service
11
(h)
Effect of Change in Control
12
(i)
No Rights as a Stockholder
12
(j)
Modification, Extension and Renewal of Options
12
(k)
Restrictions on Transfer of Shares
12
(l)
Buyout Provisions
12
 
 
SECTION 9. PAYMENT FOR SHARES
12
(a)
General Rule
12
(b)
Surrender of Stock
12
(c)
Services Rendered
13
(d)
Cashless Exercise
13
(e)
Exercise/Pledge
13
(f)
Promissory Note
13
(g)
Other Forms of Payment
13
(h)
Limitations under Applicable Law
13
   
SECTION 10. STOCK APPRECIATION RIGHTS
13
(a)
SAR Agreement
13
(b)
Number of Shares
13
(c)
Exercise Price
14
(d)
Exercisability and Term
14
(e)
Effect of Change in Control
14
(f)
Exercise of SARs
14
(g)
Modification or Assumption of SARs
14
 
 
SECTION 11. STOCK UNITS
14
(a)
Stock Unit Agreement
14
(b)
Payment for Awards
15
(c)
Vesting Conditions
15
(d)
Voting and Dividend Rights
15
(e)
Form and Time of Settlement of Stock Units
15
(f)
Death of Recipient
15
(g)
Creditors’ Rights
15
 
 
SECTION 12. ADJUSTMENT OF SHARES
16
(a)
Adjustments
16
(b)
Dissolution or Liquidation
16
(c)
Reorganizations
16
(d)
Reservation of Rights
17
   
SECTION 13. DEFERRAL OF AWARDS
17
 
 
SECTION 14. AWARDS UNDER OTHER PLANS
18
   
SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES
18
(a)
Effective Date
18
(b)
Elections to Receive SARs, NSOs, Restricted Shares or Stock Units
18
(c)
Number and Terms of SARs, NSOs, Restricted Shares or Stock Units
18
   
SECTION 16. LEGAL AND REGULATORY REQUIREMENTS
18
   
SECTION 17. WITHHOLDING TAXES
18
(a)
General
18
(b)
Share Withholding
19
   
SECTION 18. LIMITATION ON PARACHUTE PAYMENTS
19
(a)
Scope of Limitation
19
(b)
Basic Rule
19
(c)
Reduction of Payments
19
(d)
Overpayments and Underpayments
19
(e)
Related Corporations
20
   
SECTION 19. NO EMPLOYMENT RIGHTS
20
   
SECTION 20. DURATION AND AMENDMENTS
20
(a)
Term of the Plan
20
(b)
Right to Amend or Terminate the Plan
20
(c)
Effect of Amendment or Termination
20
   
SECTION 21. EXECUTION
21




--------------------------------------------------------------------------------



WEBEX COMMUNICATIONS, INC.


2000 STOCK INCENTIVE PLAN


(Amended and Restated by the Board Effective May 8, 2006)


SECTION 1. ESTABLISHMENT AND PURPOSE.


The Plan was adopted by the Board of Directors effective March 29, 2000. The
purpose of the Plan is to promote the long-term success of the Company and the
creation of stockholder value by (a) encouraging Employees, Outside Directors
and Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares, Stock Units, Options (which may constitute incentive stock
options or nonstatutory stock options) or stock appreciation rights.


SECTION 2. DEFINITIONS.


(a)     “Affiliate” shall mean any entity other than a Subsidiary, if the
Company and/or one of more Subsidiaries own not less than fifty percent (50%) of
such entity.
 
(b)      Award” shall mean any award of an Option, a SAR, a Restricted Share or
a Stock Unit under the Plan.
 
(c)     “Board of Directors” shall mean the Board of Directors of the Company,
as constituted from time to time.
 
(d)     “Change in Control” shall mean the occurrence of either of the following
events:


(i)     A change in the composition of the Board of Directors, as a result of
which fewer than two-thirds of the incum-bent directors are directors who
either:


(A)     Had been directors of the Company on the “look-back” date” (as defined
below) (the “original directors”); or


(B)     Were elected, or nominated for election, to the Board of Directors with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or


(ii)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) who by the acquisition or aggregation of securities, is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then out-standing securities
ordinarily (and apart from rights accruing under special circum-stances) having
the right to vote at elections of directors (the “Base Capital Stock”); except
that any change in the relative beneficial ownership of the Company’s securities
by any person resulting solely from a reduction in the aggregate number of
outstanding shares of Base Capital Stock, and any decrease thereafter in such
person’s ownership of securities, shall be disregarded until such person
increases in any manner, directly or indirectly, such person’s beneficial
ownership of any securities of the Company. For purposes of this Subsection
(d)(ii), the term “person” shall exclude a trustee or other fiduciary holding
securities under an employee benefit plan maintained by the Company or a Parent
or Subsidiary; or


(iii)     The consummation of a merger or consolidation of the Corporation with
or into another entity or any other corporate reorganization, if persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity; or


(iv)     The sale, transfer or other disposition of all or substantially all of
the Company’s assets.


For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) March 29, 2000 or (2) the date 24 months prior to the date of
the event that may constitute a Change in Control.


A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(e)     “Code”  shall mean the Internal Revenue Code of 1986, as amended.
 
(f)     “Committee”  shall mean the committee designated by the Board of
Directors, which is authorized to administer the Plan, as described in Section 3
hereof. The Committee shall have membership composition which enables the
Options or other rights granted under the Plan to qualify for exemption under
Rule 16b-3 with respect to persons who are subject to Section 16 of the Exchange
Act.
 
(g)     “Company” shall mean Webex Communications, Inc., a Delaware corporation.
 
(h)      “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in the second sentence of
Section 4(a) and Section 4(b).
 
(i)     “Employee”  shall mean (i) any individual who is a common-law employee
of the Company or of a Subsidiary; (ii) a member of the Board of Directors,
including (without limitation) an Outside Director, or an affiliate of a member
the Board of Directors; (iii) a member of the board of directors of a
Subsidiary; or (iv) an independent contractor or advisor who performs services
for the Company or a Subsidiary. Service as a member of the Board of Directors,
a member of the board of directors of a Subsidiary or as an independent
contractor or advisor shall be considered employment for all purposes of the
Plan except the second sentence of Section 4(a) and Section 4(b).


(j)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(k)     “Exercise Price” shall mean, in the case of an Option, the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of a SAR, shall mean an amount, as specified in the applicable SAR
Agreement, which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
 
(l)     “Fair Market Value” shall mean (i) the closing price of a Share on the
principal exchange which the Shares are trading, on the date on which the Fair
Market Value is deter-mined (if Fair Market Value is determined on a date which
the principal exchange is closed, Fair Market Value shall be determined on the
last immediately preceding trading day), or (ii) if the Shares are not traded on
an exchange but are quoted on the Nasdaq National Market or a successor
quotation system, the closing price on the date on which the Fair Market Value
is determined, or (iii) if the Shares are not traded on an exchange or quoted on
the Nasdaq National Market or a successor quotation system, the fair market
value of a Share, as determined by the Committee in good faith. Such
determination shall be conclusive and binding on all persons.


(m)    “ISO” shall mean an employee incentive stock option described in Code
Section 422.
 
(n)    “Lead Director” shall mean an Outside Director who, pursuant to written
guidelines referenced in the charter of the Board of Directors’ Nominating and
Governance Committee, is designated by the Board of Directors as the “Lead
Director”.
 
(o)     “Nonstatutory Option” or “NSO” shall mean an employee stock option that
is not an ISO.
 
(p)     “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).
 
(q)     “Option” shall mean an ISO or Nonstatutory Option granted under the Plan
and entitling the holder to purchase Shares.
 
(r)     “Optionee” shall mean an individual or estate who holds an Option or
SAR.
 
(s)     “Outside Director” shall mean a member of the Board of Directors who is
not a common-law employee of the Company or of a Subsidiary. Service as an
Outside Director shall be considered employment for all purposes of the Plan,
except as provided in the second sentence of Section 4(a).
 
(t)     “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be a parent commencing as
of such date.
 
(u)     “Participant” shall mean an individual or estate who holds an Award.
 
(v)     “Plan” shall mean this 2000 Stock Incentive Plan of WebEx
Communications, Inc., as amended from time to time.
 
(w)     “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.
 
(x)     “Restricted Share” shall mean a Share awarded under the Plan.
 
(y)     “Restricted Share Agreement” shall mean the agreement between the
Company and the recipient of a Restricted Share which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.
 
(z)     “SAR” shall mean a stock appreciation right granted under the Plan.
 
(aa)     “SAR Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.
 
(bb)     “Service” shall mean service as an Employee. An Employee’s Service
shall cease when such Employee ceases to be actively employed by, or a
consultant or adviser to, the Company (or any subsidiary) as determined in the
sole discretion of the Board of Directors. Service does not terminate when an
Employee goes on a bona fide leave of absence, that was approved by the Company
in writing, if the terms of the leave provide for continued Service crediting,
or when continued Service crediting is required by applicable law; provided,
however, that the vesting of an Award shall be suspended for the period of such
leave of absence unless the continuation of vesting during the period of such
leave is required by applicable law. However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s employment will be
treated as terminating ninety (90) days after such Employee went on leave,
unless such Employee’s right to return to active work is guaranteed by law or by
a contract. Service terminates in any event when the approved leave ends, unless
such Employee immediately returns to active work. The Company determines which
leaves count toward Service, and when Service terminates for all purposes under
the Plan.
 
(cc)     “Share” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).
 
(dd)     “Stock” shall mean the Common Stock of the Company.
 
(ee)     “Stock Option Agreement” shall mean the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his Option.
 
(ff)     “Stock Purchase Agreement” shall mean the agreement between the Company
and an Offeree who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.
 
(gg)     “Stock Unit” shall mean a bookkeeping entry representing the equivalent
of one Share, as awarded under the Plan.
 
(hh)     “Stock Unit Agreement” shall mean the agreement between the Company and
the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.
 
(ii)     “Subsidiary” shall mean any corporation, if the Company and/or one or
more other Subsidiaries own not less than fifty percent (50%) of the total
combined voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.
 
(jj)     “Total and Permanent Disability”
shall mean that the Optionee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted, or can be expected
to last, for a continuous period of not less than twelve (12) months.


SECTION 3. ADMINISTRATION.
 
(a)     Committee Composition. The Plan shall be administered by the Committee.
The Committee shall consist of two or more directors of the Company, who shall
satisfy the requirements of Rule 16b-3 (or its successor) under the Exchange Act
with respect to the grant of Awards to persons who are officers or directors of
the Company under Section 16 of the Exchange Act or the Board itself.


(b)     Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence. The Board of Directors may also authorize one or more
officers of the Company to designate Employees, other than officers under
Section 16 of the Exchange Act, to receive Awards and/or to determine the number
of such Awards to be received by such persons; provided, however, that the Board
of Directors shall specify the total number of Awards that such officers may so
grant.
 
(c)     Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.
 
(d)     Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:


(i)     To interpret the Plan and to apply its provisions;


(ii)     To adopt, amend or rescind rules, procedures and forms relating to the
Plan;


(iii)    To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;


(iv)    To determine when Shares are to be awarded or offered for sale and when
Options are to be granted under the Plan;


(v)     To select the Offerees and Optionees;


(vi)     To determine the number of Shares to be offered to each Offeree or to
be made subject to each Option;


(vii)     To prescribe the terms and conditions of each award or sale of Shares,
including (without limita-tion) the Purchase Price, the vesting of the award
(including accelerating the vesting of awards) and to specify the provisions of
the Stock Purchase Agreement relat-ing to such award or sale;


(viii)     To prescribe the terms and conditions of each Option, including
(without limitation) the Exercise Price, the vesting or duration of the Option
(including accelerating the vesting of the Option), to determine whether such
Option is to be classified as an ISO or as a Nonstatutory Option, and to specify
the provisions of the Stock Option Agreement relating to such Option;


(ix)     To amend any outstanding Stock Purchase Agreement or Stock Option
Agreement, subject to applicable legal restrictions and to the consent of the
Offeree or Optionee who entered into such agreement;


(x)     To prescribe the consideration for the grant of each Option or other
right under the Plan and to determine the sufficiency of such consideration;


(xi)     To determine the disposition of each Option or other right under the
Plan in the event of an Optionee’s or Offeree’s divorce or dissolution of
marriage;


(xii)     To determine whether Options or other rights under the Plan will be
granted in replacement of other grants under an incentive or other compensation
plan of an acquired business;


(xiii)     To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Stock Option Agreement or any Stock Purchase
Agreement; and


(xiv)     To take any other actions deemed necessary or advisable for the
administration of the Plan.


Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.


SECTION 4. ELIGIBILITY.


(a)     General Rule. Only Employees shall be eligible for the grant of
Restricted Shares, Stock Units, NSOs or SARs. In addition, only individuals who
are employed as common-law employees by the Company, a Parent or a Subsidiary
shall be eligible for the grant of ISOs. In addition, an Employee who owns more
than ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company or any of its Parents or Subsidiaries shall not
be eligible for the grant of an ISO unless the requirements set forth in Section
422(c)(6) of the Code are satisfied.
 
(b)     Outside Directors. Any other provision of the Plan notwithstanding, the
participation of Outside Directors in the Plan shall be subject to the following
restrictions:


(i)     Outside Directors shall only be eligible for the grant of Restricted
Shares, Stock Units, Nonstatutory Options and SARs.


(ii)     Each Outside Director shall automatically be granted a SAR in the
amount of 30,000 Shares (subject to adjustment under Section 12) as a result of
their appointment as an Outside Director. In addition, on the first business day
following the conclusion of each regular annual meeting of the Company’s
stockholders occurring after 2003 and following the meeting at which such
person’s appointment to the Board was approved by the stockholders, each Outside
Director who (i) will continue serving as a member of the Board thereafter, and
(ii) who has been a member of the Board for at least six months as of the annual
meeting shall receive a SAR in the amount of 10,000 Shares (subject to
adjustment under Section 12). In addition, on the first business day following
the conclusion of each regular annual meeting of the Company’s stockholders
occurring after 2003 and following such person’s appointment as Lead Director, a
Lead Director (i) who will continue serving as the Lead Director thereafter, and
(ii) who has been a member of the Board for at least six months as of the annual
meeting shall receive a SAR in the amount of 5,000 Shares (subject to adjustment
under Section 12). Vesting of such grants will terminate upon conclusion of
service for the respective positions.


(iii)    The Exercise Price of all SARs granted to an Outside Director under
this Section 4(b) shall be equal to one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant, with exercise and payment to occur
as provided in Section 10(f).


(iv)    Each SAR granted under Section 4(b)(ii) shall become exercisable in 48
equal monthly installments on each of the first 48 monthly anniversaries of the
date of the grant. Notwithstanding the foregoing, each Outside Director’s
initial SAR grant and any additional SAR grants shall become exercisable in full
in the event that a Change in Control occurs with respect to the Company.


(v)     All SARs granted to an Outside Director under this Section 4(b) shall
terminate on the earliest of (A) the tenth (10th) anniversary of the date of
grant of such SARs or (B) the date twelve (12) months after the termination of
such Outside Director’s service for any reason.


(c)     Limitation On Grants. No Employee shall be granted Options to purchase
more than one million (1,000,000) Shares in any fiscal year of the Company
(subject to adjustment in accordance with Section 12).
 
(d)     Ten Percent Stockholders. An Employee who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company or any of its Subsidiaries shall not be eligible for the grant of an
ISO unless such grant satisfies the requirements of Code Section 422(c)(5).
 
(e)     Attribution Rules. For purposes of Subsection 4(d) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its shareholders, partners or beneficiaries.
 
(f)      Outstanding Stock. For purposes of Subsection 4(d) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.


SECTION 5. STOCK SUBJECT TO PLAN.


(a)     Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The maximum aggregate number of Options,
SARs, Stock Units and Restricted Shares awarded under the Plan shall not exceed
nine million (9,000,000) Shares, plus the additional Shares described in
Sections (b) and (c). The limitation of this Section 5(a) shall be subject to
adjustment pursuant to Section 12.
 
(b)     Annual Increase in Shares. As of January 1 of each year, commencing with
the year 2001, the aggregate number of Options, SARs, Stock Units and Restricted
Shares that may be awarded under the Plan shall automatically increase by a
number equal to the lesser of (i) five million five hundred thousand (5,500,000)
shares, (ii) eight percent (8%) of the outstanding shares of Stock of the
Company on such date or (iii) a lesser amount determined by the Board. The
aggregate number of Shares that may be issued under the Plan shall at all times
be subject to adjustment pursuant to Section 12. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares that then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.
 
(c)     Additional Shares. If Restricted Shares or Shares issued upon the
exercise of Options are forfeited, then such Shares shall again become available
for Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being settled or exercised, then the
corresponding Shares shall again become available for Awards under the Plan. If
Stock Units are settled, then only the number of Shares (if any) actually issued
in settlement of such Stock Units shall reduce the number available under
Section 5(a) and the balance shall again become available for Awards under the
Plan. If SARs are exercised, then only the number of Shares (if any) actually
issued in settlement of such SARs shall reduce the number available in Section
5(a) and the balance shall again become available for Awards under the Plan.
 
(d)    Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares, Stock Units,
Options or SARs available for Awards, whether or not such dividend equivalents
are converted into Stock Units.
 
SECTION 6. RESTRICTED SHARES.


(a)     Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.
 
(b)     Payment for Awards. Subject to the following sentence, Restricted Shares
may be sold or awarded under the Plan for such consideration as the Committee
may determine, including (without limitation) cash, cash equivalents,
full-recourse promissory notes, past services and future services.
 
(c)     Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. The Committee may
include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period of one (1) or
more years equal or exceed a target determined in advance by the Committee. Such
performance shall be determined by the Company’s independent auditors. Such
target shall be based on one or more of the criteria set forth in Appendix A.
The Committee shall determine such target not later than the 90th day of such
period. A Restricted Stock Agreement may provide for accelerated vesting in the
event of the Participant’s death, disability or retirement or other events. The
Committee may determine, at the time of granting Restricted Shares of
thereafter, that all or part of such Restricted Shares shall become vested in
the event that a Change in Control occurs with respect to the Company.
 
(d)     Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Stock Agreement, however, may require
that the holders of Restricted Shares invest any cash dividends received in
additional Restricted Shares. Such additional Restricted Shares shall be subject
to the same conditions and restrictions as the Award with respect to which the
dividends were paid.
 
SECTION 7. OTHER TERMS AND CONDITIONS OF AWARDS OR SALES.
 
(a)     Duration of Offers and Nontransferability of Rights. Any right to
acquire Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Offeree within thirty (30) days after the grant of such
right was communicated to him by the Committee. Such right shall not be
transferable and shall be exercisable only by the Offeree to whom such right was
granted.
 
(b)     Purchase Price. The Purchase Price shall be determined by the Committee
at its sole discretion.
 
(c)    Withholding Taxes. As a condition to the purchase of Shares, the Offeree
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state or local withholding tax obligations that may arise in
connection with such purchase.


(d)     Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.
 
(e)     Sub Plan for France. Any Options granted to Employees that are subject
to taxation in France shall be subject to the terms and conditions of the Sub
Plan for France, which is an Addendum to the Plan. The additional terms and
conditions of the Sub Plan for France are to be read in conjunction with the
rules of the Plan. Conflicts of interpretation between the Plan and Sub Plan for
France shall be resolved in favor of the Sub Plan for France only with respect
to Options granted to Employees that are subject to taxation in France.



--------------------------------------------------------------------------------


SECTION 8. TERMS AND CONDITIONS OF OPTIONS.
 
(a)     Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and condi-tions which are not inconsistent
with the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation. A Stock
Option Agreement may provide that a new Option will be granted automatically to
the Optionee when he or she exercises a prior Option and pays the Exercise Price
in a form described in Section 9.
 
(b)     Number of Shares. Each Stock Option Agree-ment shall specify the number
of Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 12. Options granted to an Optionee in a
single fiscal year of the Company shall not cover more than one million
(1,000,000) Shares.
 
(c)     Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant, except as
otherwise provided in Section 4(d). Subject to the foregoing in this Section
8(c), the Exercise Price under any Option shall be deter-mined by the Committee
at its sole discretion. The Exercise Price shall be payable in one of the forms
described in Sections 9.
 
(d)     Withholding Taxes. As a condition to the exercise of an Option, the
Optionee shall make such arrange-ments as the Committee may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state or local withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option.
 
(e)     Exercisability and Term. Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. The
Stock Option Agree-ment shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed ten (10) years from the date of
grant (five (5) years for Employees described in Section 4(d)). A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability, or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Section 8(e), the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.
 
(f)     Nontransferability. During an Optionee’s lifetime, his Option(s) shall
be exercisable only by him and shall not be transferable. In the event of an
Optionee’s death, his Option(s) shall not be transferable other than by will or
by the laws of descent and distribution.
 
(g)     Exercise of Options Upon Termination of Service. Each Stock Option
Agreement shall set forth the extent to which the Optionee shall have the right
to exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or adminis-trators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.
 

--------------------------------------------------------------------------------


(h)     Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company, subject to the limitation that in
the case of an ISO, the acceleration of exercisability shall not occur without
the Optionee’s written consent.
 
(i)     No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 12.
 
(j)     Modification, Extension and Renewal of Options. Within the limitations
of the Plan, the Committee may modify, extend or renew outstanding options or
may accept the can-cellation of outstanding options (to the extent not
previ-ously exercised), whether or not granted hereunder, in return for the
grant of new Options for the same or a different number of Shares and at the
same or a different exercise price. The foregoing notwithstanding, no
modifi-cation of an Option shall, without the consent of the Optionee, impair
his rights or increase his obligations under such Option.
 
(k)     Restrictions on Transfer of Shares. Any Shares issued upon exercise of
an Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may deter-mine. Such restrictions shall be set forth in the
appli-cable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.
 
(l)     Buyout Provisions. The Committee may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.


SECTION 9. PAYMENT FOR SHARES.
 
(a)     General Rule. The entire Exercise Price or Purchase Price of Shares
issued under the Plan shall be payable in lawful money of the United States of
America at the time when such Shares are purchased, except as provided in
Subsections 9(b) through 9(g) below.
 
(b)     Surrender of Stock. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.
 
 (c)     Services Rendered. At the discretion of the Committee, Shares may be
awarded under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).
 
(d)     Cashless Exercise. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.
 
(e)     Exercise/Pledge. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.
 
(f)     Promissory Note. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made all or in part by
delivering (on a form prescribed by the Company) a full-recourse promissory
note.
 
(g)     Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.
 

--------------------------------------------------------------------------------


(h)     Limitations under Applicable Law. Notwithstanding anything herein or in
a Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any for that is unlawful, as determined by the Committee in
it sole discretion.
 
SECTION 10. STOCK APPRECIATION RIGHTS.
 
(a)     SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by
a SAR Agreement between the Optionee and the Company. Such SAR shall be subject
to all applicable terms of the Plan and may be subject to any other terms that
are not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.
 
(b)     Number of Shares. Each SAR Agreement shall specify the number of Shares
to which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12. SARs granted to any Optionee in a single calendar
year shall in no event pertain to more than one million (1,000,000) Shares,
except that SARs granted to a new Employee in the fiscal year of the Company in
which his or her service as an Employee first commences shall not pertain to
more than five hundred thousand (500,000) Shares. The limitations set forth in
the preceding sentence shall be subject to adjustment in accordance with Section
12.
 
(c)     Exercise Price. Each SAR Agreement shall specify the Exercise Price. A
SAR Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.
 
(d)     Exercisability and Term. Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become exercisable. The SAR Agreement
shall also specify the term of the SAR. A SAR Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. A SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. A SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
 
(e)     Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company, subject to the following sentence.
 
(f)     Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price. Unless the SAR Agreement
otherwise provides, if, on the date when a SAR expires, the Exercise Price under
such SAR is less than the Fair Market Value on such date but any portion of such
SAR has not been exercised or surrendered, then such SAR shall automatically be
deemed to be exercised as of such date with respect to such portion.
 
(g)     Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, may alter or impair his or her rights or obligations under such SAR.
 
SECTION 11 STOCK UNITS.
 
(a)     Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.
 
(b)     Payment for Awards. To the extent that an Award is granted in the form
of Stock Units, no cash consideration shall be required of the Award recipients.
 
(c)     Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company, except as provided in the next following sentence.
 
(d)     Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both, as determined by the Committee. Prior to distribution,
any dividend equivalents which are not paid shall be subject to the same
conditions and restrictions as the Stock Units to which they attach.
 
(e)     Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Shares or (c) any combination of
both, as determined by the Committee. Methods of converting Stock Units into
cash may include (without limitation) a method based on the average Fair Market
Value of Shares over a series of trading days. Vested Stock Units may be settled
in a lump sum or in installments. The distribution may occur or commence when
all vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred to any later date. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Section 12.
 
(f)     Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.
 
(g)     Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
 
SECTION 12. ADJUSTMENT OF SHARES.
 
(a)     Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:


(i)     The number of Options, SARs, Restricted Shares and Stock Units available
for future Awards under Section 5;


(ii)     The limitations set forth in Sections 4(c), 8(b) and 10(b);


(iii)     The number of SARs to be granted to Outside Directors under
Section 4(b);


(iv)  The number of Shares covered by each outstanding Option and SAR;


(v)       The Exercise Price under each outstanding Option and SAR; or


(vi)     The number of Stock Units included in any prior Award which has not yet
been settled.


Except as provided in this Section 12, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
 
(b)     Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.
 
(c)     Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:


(i)     The continuation of the outstanding Awards by the Company, if the
Company is a surviving corporation;


(ii)    The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;


(iii)    The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;


(iv)    Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or


(v)     Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.
 
(d)     Reservation of Rights. Except as provided in this Section 12, an
Optionee or Offeree shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend or
any other increase or decrease in the number of shares of stock of any class.
Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.
 
SECTION 13. DEFERRAL OF AWARDS.


The Committee (in its sole discretion) may permit or require a Participant to:


(i)    Have cash that otherwise would be paid to such Participant as a result of
the exer-cise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;


(ii)   Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or


(iii)   Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.


A deferred compensation account established under this Section 13 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensa-tion accounts established under
this Section 13.
 
SECTION 14. AWARDS UNDER OTHER PLANS.


The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
 
SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
 
(a)     Effective Date. No provision of this Section 15 shall be effective
unless and until the Board has determined to implement such provision.
 
(b)     Elections to Receive SARs, NSOs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, SARs, NSOs, Restricted Shares
or Stock Units, or a combination thereof, as determined by the Board. Such SARs,
NSOs, Restricted Shares and Stock Units shall be issued under the Plan. An
election under this Section 15 shall be filed with the Company on the prescribed
form.
 
(c)     Number and Terms of SARs, NSOs, Restricted Shares or Stock Units. The
number of SARs, NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such SARs, NSOs, Restricted Shares or Stock Units shall also be determined by
the Board.


SECTON 16. LEGAL AND REGULATORY REQUIREMENTS.


Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to (a) the non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan, and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.
 
SECTION 17. WITHHOLDING TAXES.
 
(a)     General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.
 
(b)     Share Withholding. The Committee may permit a Participant to satisfy all
or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Shares that otherwise would be issued
to him or her or by surrendering all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued at their Fair Market Value on
the date when taxes otherwise would be withheld in cash. In no event may a
Participant have Shares withheld that would otherwise be issued to him or her in
excess of the number necessary to satisfy the legally required minimum tax
withholding.
 

--------------------------------------------------------------------------------


SECTION 18. LIMITATION ON PARACHUTE PAYMENTS.
 
(a)     Scope of Limitation. This Section 18 shall apply to an Award if the
Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Section 18. If this Section 18 applies to an Award, it shall supersede any
contrary provision of the Plan or of any Award granted under the Plan.
 
(b)     Basic Rule. In the event that the independent auditors most recently
selected by the Board (the “Auditors”) determine that any payment or transfer by
the Company under the Plan to or for the benefit of a Participant (a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section 280G of the
Code, then the aggregate present value of all Payments shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 18, the “Reduced
Amount” shall be the amount, expressed as a present value, which maximizes the
aggregate present value of the Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.
 
(c)     Reduction of Payments. If the Auditors determine that any Payment would
be nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within ten (10) days of
receipt of notice. If no such election is made by the Participant within such
ten (10) day period, then the Company may elect which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
notify the Participant promptly of such election. For purposes of this Section
18, present value shall be determined in accordance with Section 280G(d)(4) of
the Code. All determinations made by the Auditors under this Section 18 shall be
binding upon the Company and the Participant and shall be made within sixty (60)
days of the date when a Payment becomes payable or transferable. As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay or transfer to or for the benefit of the Participant such
amounts as are then due to him or her under the Plan and shall promptly pay or
transfer to or for the benefit of the Participant in the future such amounts as
become due to him or her under the Plan.
 
(d)     Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company that should not have been made (an “Overpayment”) or that additional
Payments that will not have been made by the Company could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount hereunder. In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount subject to taxation under Section 4999 of the Code.
In the event that the Auditors determine that an Underpayment has occurred, such
Underpayment shall promptly be paid or transferred by the Company to or for the
benefit of the Participant, together with interest at the applicable federal
rate provided in Section 7872(f)(2) of the Code.
 
(e)     Related Corporations. For purposes of this Section 18, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with Section 280G(d)(5) of the Code.
 
SECTION 19. NO EMPLOYMENT RIGHTS.
 
No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
 
SECTION 20. DURATION AND AMENDMENTS.
 
(a)     Term of the Plan. The amended and restated Plan, as set forth herein,
shall terminate automatically ten years after its adoption and may be terminated
on any earlier date pursuant to Subsection (b) below.
 
(b)     Right to Amend or Terminate the Plan. The Board of Directors may amend
the Plan at any time and from time to time. Rights and obligations under any
Option granted before amendment of the Plan shall not be materially impaired by
such amendment, except with consent of the person to whom the Option was
granted. An amendment of the Plan shall be subject to the approval of the
Company’s stockholders only to the extent required by applicable laws,
regulations or rules.
 
(d)     Effect of Amendment or Termination. No Shares shall be issued or sold
under the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.



 
 


--------------------------------------------------------------------------------





SECTION 21. EXECUTION.


To record the adoption of the amended and restated Plan by the Board of
Directors effective as of May 8, 2006, the Company has caused its authorized
officer to execute the same.

        WEBEX COMMUNICATIONS, INC.  
   
   
    By:   /s/ Subrah S. Iyar  

--------------------------------------------------------------------------------

Subrah S. Iyar   Title President and Chief Executive Officer

                                                                                





 
 


--------------------------------------------------------------------------------



ADDENDUM








WEBEX COMMUNICATIONS, INC.


2002 STOCK INCENTIVE PLAN


SUB FOR FRANCE




Additional Terms and Conditions for Employees Subject to Taxation in France


The additional terms and conditions detailed below are to be read in conjunction
with the rules of the Plan. The terms used herein are defined in the Stock
Option Agreement for employees subject to the laws in France. Any terms not
specifically defined in the Stock Option Agreement for employees subject to the
laws in France have the same meaning as defined in the Plan.
 
1.
Notwithstanding any other provision of the Plan, options may only be granted to
individuals (hereafter the "beneficiaries" or "Participants"):




 
-
having an employment contract with the French subsidiary or a Group company as
defined below, upon the date of grant;




 
-
and/or to the non-employed directors having a management function [the
“président-directeur général”, the “directeur-général”, the “members of the
“directoire”] of the French subsidiary or a Group company as defined below, upon
the date of grant.



Options may not be issued under the French Sub Plan to employees or executives
owning upon the date of grant more than ten percent (10%) of the Company's
capital shares.



 
-
A Group company is a company having the following capital links with the
granting Company:




 
-
At least 10% of the French subsidiary capital is held, directly or indirectly,
by the granting Company, or




 
-
the French subsidiary directly or indirectly holds at least 10% of the granting
Company's capital, or




 
-
at least 50% of the French subsidiary's capital is held, directly or indirectly
by a company which holds, directly or indirectly, at least 50% of the granting
Company's capital.



2.
Notwithstanding any other provision of the Plan, the Board can set the exercise
price of any options granted under this sub-plan as the greater of fair market
value on the date of grant or 80% of the average stock exchange price during the
twenty days preceding the related grant or 80% of the average repurchase price
of its own shares held by the Company to be allocated to beneficiaries.



3.
Notwithstanding any other provision of the Plan, options granted within a twenty
(20) day period following a distribution of dividends or a capital increase of
the Company shall not be deemed to have been granted under this Sub-Plan.



4.
Notwithstanding any other provision of the Plan, options granted within the
following time periods shall be deemed not to have been granted under this
Sub-Plan:



-     during the period of time between the ten stock exchange sessions
preceding and following the date consolidated accounts are made public, or if no
       consolidated  accounts, the date of publication of annual accounts, and


-   during the period of time between the date the Company becomes aware of
information which would have a significant impact on the Company’s shares and
the
    date after the end of ten stock exchange sessions following the date upon
which the information is made public (pursuant to Article 70 of the bill
modifying the last
    paragraph of Article 208-1 of law n°66-537 of 24 July 1966).


5.
Notwithstanding any other provision of the Plan, unless otherwise agreed by the
Board or the applicable Committee, options will be exercisable under the vesting
schedule set out in the Stock Option agreement for employees subject to the laws
in France. Notwithstanding any other provision of the Plan, the Board is
authorized to unilaterally accelerate, reduce, lift or cancel vesting of any
option granted under this Sub Plan, as may be necessary or desirable to comply
with the French applicable social or tax laws. Furthermore, the Board or the
applicable Committee has the discretion to impose a restriction of up to three
years on the sale of shares issued as a result of an option exercise.



6.
Notwithstanding any other provision of the Plan, the exercise price shall remain
unchanged. The exercise price can only be adjusted upon the occurrence of the
events specified under July 24, 1966 corporate law (section 208-5) in accordance
with French law.



7.     The total number of options granted and remaining unexercised
(outstanding options) will never cover a number of shares exceeding one-third of
the share capital of Webex
      Corporation, Inc.



 


--------------------------------------------------------------------------------





Appendix A
Peformance Criteria


The Board or Compensation Committee may, but need not, determine that an award
shall vest or be granted subject to the satisfaction of one or more performance
goals. Performance goals for awards will be determined by the Compensation
Committee of the Board and will be designed to support the business strategy,
and align executives’ interests with customer and shareholder interests. For
awards that are intended to qualify as performance-based compensation under
Section 162(m), performance goals will be based on one or more of the following
business criteria: unit volume, revenues, customer satisfaction, quality,
reliability, expenses, productivity, earnings (which includes similar
measurements such as net profits, operating profits and net income, and which
may be calculated before or after taxes, interest, depreciation, amortization or
taxes), margins, cash flow, shareholder return, return on equity, return on
assets, return on investments, working capital, registered users, product or
service releases, and/or stock price. These criteria may be measured:
individually, alternatively or in any combination; with respect to the Company,
a subsidiary, division, business unit, product line, product or any combination
of the foregoing; on an absolute basis, or relative to a target, to a designated
comparison group, to results in other periods or to other external measures; and
including or excluding items that could affect the measurement, such as
extraordinary or unusual and nonrecurring gains or losses, litigation or claim
judgments or settlements, material changes in tax laws, acquisitions or
divestitures, the cumulative effect of accounting changes, asset write-downs,
restructuring charges, or the results of discontinued operations.





--------------------------------------------------------------------------------

 

STOCK APPRECIATION RIGHTS AGREEMENT


FOR WEBEX COMMUNICATIONS, INC.


2000 Stock Incentive Plan


THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Stock Appreciation Rights
Agreement”) together with the Notice of Grant of Stock Appreciation Rights (the
“Notice of Grant”) to which this Stock Appreciation Rights Agreement is attached
and the Notice of Stock Appreciation Rights Exercise (the “Notice of Exercise”)
attached to this Stock Appreciation Rights Agreement and the applicable terms of
the WebEx Communications, Inc. 2000 Stock Incentive Plan (the “Stock Plan”)
contain the terms and conditions of the stock appreciation right granted to you
pursuant to the Notice of Grant. The defined terms in the Stock Plan have the
same meanings in this Stock Appreciation Rights Agreement.


Grant of Stock Appreciation Right. Effective as of grant date set forth in the
Notice of Grant, the Company hereby irrevocably grants to you the right to the
appreciation on the number of Shares set forth in the Notice of Grant (the
“SAR”), as determined in the immediately succeeding paragraph, upon the terms
and conditions set forth in this Agreement.


Settlement of Stock Appreciation Rights. Upon exercise of all or a specified
portion of your SARs, you (or such other person entitled to exercise the SAR
pursuant to this Agreement and the Plan) shall be entitled to receive from the
Company Shares with an aggregate Fair Market Value of a Share on the date of
exercise of the SAR equal to the amount determined by multiplying (i) the amount
(if any) by which the Fair Market Value of a Share on the date of exercise of
the SAR exceeds the exercise price per share of the SAR set forth in the Notice
of Grant, by (ii) the number of Shares with respect to which the SAR shall have
been exercised; provided, however, that no fractional Share will be issued or
delivered pursuant to the Plan or this Agreement, and the Committee will
determine whether cash will be paid in lieu of any fractional Share or whether
such fractional Share and any rights thereto will be canceled, terminated or
otherwise eliminated.


Vesting Schedule and Exercisability. Unless your Notice of Grant specifies
otherwise, 25% of the Shares subject to the SAR vest and become exercisable on
the first anniversary of the SAR grant date, and 1/48 of the Shares subject to
the SAR vest and become exercisable each month commencing on the 13 month
anniversary of the SAR grant date and ending on the 48 month anniversary of the
SAR grant date.


Term. The SAR expires on the date shown in the Notice of Grant, but in no event
later than the tenth anniversary of the SAR grant date set forth in the Notice
of Grant.


Regular Termination. If your common-law employment with the Company or a
Subsidiary terminates for any reason, your vesting will stop on the date of such
termination. This SAR will expire ninety (90) days after the date of termination
of Service, unless due to death or Total and Permanent Disability, but in no
event later than the expiration date of the SAR.


Death or Disability. If your Service terminates as a result of your Total and
Permanent Disability or death, this SAR will expire at the close of business at
Company headquarters on the date twelve (12) months after the date of your
termination of employment, but in no event later than the expiration date of the
SAR.


Leaves of Absence. For purposes of this SAR, your Service does not terminate
when you go on a military leave of absence, a sick leave of absence or another
bona fide leave of absence, if the leave of absence was approved by the Company
in writing and if continued crediting of Service is required by the terms of the
leave or by applicable law. Your Service will terminate when the approved leave
of absence ends unless you immediately return to active work. Vesting will be
suspended during leaves of absence unless continued vesting during the leave is
required by applicable law.


Restrictions on Exercise. The Company will not permit you to exercise this SAR
if the issuance of Shares at that time would violate any law or regulation.


Notice of Exercise. You may exercise the vested portion of your SAR during its
term through the on-line brokerage account set up for you by the Company. If you
are unable to exercise through your on-line brokerage account, you may exercise
by completing the Notice of Exercise form which is available from the Company
stock administrator and filing it with the Company stock administrator. The
exercise of your SAR will be effective when the Notice of Exercise is received
by the Company. If someone else wants to exercise this SAR after your death,
that person must prove to the Company’s satisfaction that he or she is entitled
to do so.


Withholding Taxes and Stock Withholding. No stock certificates will be
distributed to you unless any withholding taxes that may be due as a result of
this SAR have been paid. By signing this Agreement, you authorize the Company or
your actual employer to withhold all applicable withholding taxes legally
payable by you. The Company, in its sole discretion, will withhold shares of
Common Stock that otherwise would be distributed to you when the SAR is settled
to satisfy the withholding obligation, but not in excess of the amount of shares
necessary to satisfy the minimum withholding amount. The Fair Market Value of
these shares, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied to the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer from your wages or other cash compensation
payable to you by the Company or your actual employer.


Restrictions on Resale. By entering into this Stock Appreciation Rights
Agreement, you agree not to sell any Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale (e.g., a lock-up period after the Company goes public). This
restriction will apply as long as you are providing Service to the Company or a
Subsidiary.


Transfer of SAR. Prior to your death, only you can exercise this SAR. You cannot
transfer or assign this SAR. For instance, you may not sell this SAR or use it
as security for a loan. If you attempt to do any of these things, this SAR will
immediately become invalid. You may in any event dispose of this SAR in your
will. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your SAR in any
other way.


Retention Rights. Neither your SAR nor this Stock Appreciation Rights Agreement
give you the right to be retained by the Company or a Subsidiary in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause.


Stockholder Rights. You have no rights as a stockholder of the Company until you
have exercised this SAR by giving the required Notice of Exercise to the Company
and paying the Exercise Price. No adjustments are made for dividends or other
rights if the applicable record date occurs before you exercise this SAR, except
as described in the Plan.


Adjustments. In the event of a stock split, a stock dividend or a similar change
in the Stock, the number of Shares subject to this SAR and the Exercise Price
per share may be adjusted pursuant to the Plan.



--------------------------------------------------------------------------------


Applicable Law. This Stock Appreciation Rights Agreement will be interpreted and
enforced under the laws of the State of California (without regard to
choice-of-law provisions).


The Plan and Other Agreements. The text of the Plan is incorporated in this
Stock Appreciation Rights Agreement by reference. Capitalized terms used herein
and not defined shall have the meanings set forth in the Plan. This Stock
Appreciation Rights Agreement, the Notice of Grant, the Notice of Exercise and
the Plan constitute the entire understanding between you and the Company
regarding this SAR. Any prior agreements, commitments or negotiations concerning
the SAR are superseded. This Stock Appreciation Rights Agreement, the Notice of
Grant and the Notice of Exercise may be amended only by another written
agreement, signed by both you and the Company.


BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED IN THE NOTICE OF GRANT, THE
STOCK OPTION AGREEMENT, THE NOTICE OF EXERCISE AND THE PLAN.


 

--------------------------------------------------------------------------------





RESTRICTED Stock Unit Agreement


WEBEX COMMUNICATIONS, INC.


2000 Stock Incentive Plan


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) together with the Notice
of Grant of Restricted Stock Units (the “Notice of Grant”) to which this
Agreement is attached and the applicable terms of the WebEx Communications, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) contain the terms and conditions of
the restricted stock unit granted to you pursuant to the Notice of Grant. The
defined terms in the Stock Plan have the same meanings in this Agreement.


Payment for Stock Units
No payment is required for the Stock Units you receive.
 
Vesting
Subject to the terms and conditions of the Plan and this Stock Unit Agreement
(the “Agreement”), your Stock Units vest in accordance with the schedule set
forth in the Notice of Stock Unit Award. Vesting will be suspended during leaves
of absence unless continued vesting during the leave is required by applicable
law.
 
Forfeiture
When your common-law employment with the Company or a Subsidiary terminates for
any reason, vesting of your Stock Units subject to such Award immediately stops
and such Award expires immediately as to the number of Stock Units that are not
vested as of the date such Service terminates
 
This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.
 
The Company determines when your Service terminates for this purpose and all
purposes under the Plan.
 
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave of absence, a sick leave of absence or another bona fide leave of
absence, if the leave of absence was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. Your Service will terminate when the approved leave of absence
ends unless you immediately return to active work.
 
Nature of Stock Units
Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of Stock Units, you have no rights other
than the rights of a general creditor of the Company.
 
No Voting Rights or Dividends
Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing shares of the Company’s Common
Stock. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued, except as
described in the Plan.
 
Stock Units Nontransferable
You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan.
 
Settlement of Stock Units
Each of your Stock Units will be settled when it vests.
 
At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit; provided, however, that no fractional Share
will be issued or delivered pursuant to the Plan or this Agreement, and the
Committee will determine whether cash will be paid in lieu of any fractional
Share or whether such fractional Share and any rights thereto will be canceled,
terminated or otherwise eliminated.
 
Withholding Taxes and Stock Withholding
No stock certificates will be distributed to you unless any withholding taxes
that may be due as a result of this award have been paid. By signing this
Agreement, you authorize the Company or your actual employer to withhold all
applicable withholding taxes legally payable by you. The Company, in its sole
discretion, will withhold shares of Common Stock that otherwise would be
distributed to you when the units are settled to satisfy the withholding
obligation, but not in excess of the amount of shares necessary to satisfy the
minimum withholding amount. The Fair Market Value of these shares, determined as
of the date when taxes otherwise would have been withheld in cash, will be
applied to the withholding taxes. You also authorize the Company, or your actual
employer, to satisfy all withholding obligations of the Company or your actual
employer from your wages or other cash compensation payable to you by the
Company or your actual employer.
 
Restrictions on Resale
By signing this Agreement, you agree not to sell any shares of the Company’s
Common Stock issued upon settlement of the Stock Units at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
you are an employee, consultant or director of the Company or a subsidiary of
the Company.
 
No Retention Rights
Neither your Award nor this Agreement gives you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Stock Units covered by this Award may be adjusted pursuant
to the Plan.
 
Beneficiary Designation
You may dispose of your Stock Units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
Stock Units that you hold at the time of your death.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to choice-of-law provisions).
 
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

 
BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED IN THE NOTICE OF GRANT, THIS
AGREEMENT AND THE PLAN.

 